13 N.Y.3d 738 (2009)
AMY L. ROBERTS et al., on Behalf of Themselves and All Others Similarly Situated, Respondents,
v.
TISHMAN SPEYER PROPERTIES, L.P., et al., Appellants.
Court of Appeals of New York.
Submitted August 3, 2009.
Decided August 27, 2009.
Motion by New York City Council Members Maria del Carmen Arroyo et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.